DETAILED ACTION
Status of the Application
1.	Applicant’s Response to Election / Restriction filed December 7, 2021 and the Terminal Disclaimer filed January 4, 2022 are received and entered.  Applicant elected Invention I corresponding to claims 1 – 8 without traverse.
2.	Claims 9 – 21 are withdrawn as being directed to a non-elected embodiment.  Claims 1 – 8 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 2 and 9 – 21 are cancelled and claims 1 and 3 – 8 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence J. Salzano II on January 3, 2022.
6.	Regarding claim 1, please amend line 8 of this claim to recite: “column, wherein the third touch signal line is branched from the second touch signal line,”.
7.	Regarding claims 2 and 9 – 21, please cancel these claims.

Reasons for Allowance
8.	Claims 1 and 3 – 8 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Anno (U.S. Pub. 2010/0085326), Suzuki et al. (U.S. Pub. 2014/0253498), Oh et al. (U.S. Pub. 2019/0035860), Lee et al. (U.S. Pub. 2020/0019294), and Wu et al. (U.S. Pub. 2016/0054836).
Regarding claim 1, neither Anno nor Suzuki nor Oh nor Lee nor Wu teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a second touch signal line electrically connected to the first touch electrodes arranged in a second column different from the first column; and
a third touch signal line electrically connected to the first touch electrodes arranged in the second column, wherein the third touch signal line is branched from the second touch signal line,
wherein the third touch signal line comprises: a first bent portion bent at least once in an intersection region of the first touch signal line and the third touch signal line”.
Regarding claims 3 – 8, these claims are allowed based on their dependence from claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626